DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's application filed February 28, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “detecting, by a processor, a congested section using traffic information and map information, or image information of a 
The limitations of claim 11 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “detecting a congested section using traffic information and map information” in the context of this claim encompasses the user the user manually or mentally observing traffic status on a road outside. Similarly, the limitation of “guiding a detour lane”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine what lane is moving faster or has less vehicles. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the 12-19 are also rejected for their dependency upon claim 11. Further, claims 1-10 and 20 are also rejected because they amount no more than the same mere instructions of the method of claim 11 in a system which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communicator configured to communicate”, “storage configured to store”, in claims 1-10.
The examiner notes that the corresponding structure described in the specification as performing the claimed function is presented in the specification in at least paragraph 73, figure 4, as the navigation server 300.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Hashizume et al, US 2006/0167626, in view of El Idrissi et al. US 2019/0322367, further in view of Sun et al. CN 107451526, hereinafter referred to as Hashizume, El Idrissi, and Sun, respectively.

Regarding claim 1, Hashizume discloses a navigation system (See at least ¶ 3, “a navigation system for use in a vehicle receives traffic congestion information through radio communication or the like, and utilizes the acquired information for calculation of route guidance. Japanese patent document JP-A-H7-63566 discloses a navigation system that uses an above-described scheme”), (The examiner notes that the claimed navigational system is conventional and well-known in the art. Further, the second reference of El Idrissi also teaches this system in a form of a control center 22 that communicates with a vehicle and a drone) comprising: 
a communicator configured to communicate with vehicle (See at least ¶ 3, “a navigation system for use in a vehicle receives traffic congestion information through radio communication or the like, and utilizes the acquired information for calculation of route guidance”), (See at least ¶ 4, “The traffic congestion information provided for the navigation system in the vehicle is collected by using a road-side sensor that detects quantity and speed of traffic passage, and is prepared for provision for the vehicle from a road-side device or the like”), (See at least ¶ 27, “The traffic information receiver 15 receives traffic information on congestion or the like through FM broadcasting and/or other communication provided from a roadside device, and outputs data to the CPU 19. In this case, the traffic information on congestion is data that is used to relate actual traffic congestion on a road and relevant links in map data”); 
storage configured to store traffic information and map information (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information receiver”), (See at least ¶ 37, “the process checks the traffic information on congestion of the current link is stored in the RAM 16 and/or the external storage 18 by the congestion information acquisition process”); and 
a processor configured to: detect a congested section using the traffic information and the map information, or image information (See at least ¶ 4, “The traffic congestion information provided for the navigation system in the vehicle is collected by using a road-side sensor that detects quantity and speed of traffic passage, and is prepared for provision for the vehicle from a road-side device or the like”), (See at least ¶ 27, “the traffic information on congestion is data that is used to relate actual traffic congestion on a road and relevant links in map data”), (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information”); and 
guide a detour lane or a detour route to the vehicle based on road information of the congested section obtained (See at least ¶ 43, “the process calculates the alternative route. That is, the alternative route from the intersection 51 to the destination is calculated differently from the current navigation route for optimally navigating the subject vehicle”), (See at least ¶ 45, “the process displays the map image including the alternative route calculated in step S160 on the image display device 13. The current route of navigation may also be included in the map image”), (See at least ¶ 52, “The subject vehicle 71 caught in the congestion in the lane 57 executes the alternative route display program 100 for displaying the alternative route based on the above-described conditions”).
Hashizume fails to explicitly disclose a drone.
However, El Idrissi teaches a drone (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include a drone as taught by El Idrissi because it would allow the system to provide video information showing the traffic conditions below the drone (El Idrissi ¶ 41).

Regarding claim 2, Hashizume discloses the navigation system of claim 1.
Hashizume fails to explicitly disclose wherein the road information includes the image information captured through a camera mounted on the drone.
However, El Idrissi teaches wherein the road information includes the image information captured through a camera mounted on the drone (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include wherein the road information includes the image information captured through a camera mounted on the drone as taught by El Idrissi because it would allow the system to provide video information showing the traffic conditions below the drone (El Idrissi ¶ 41).

Regarding claim 3, Hashizume discloses the navigation system of claim 2, wherein the processor is configured to: identify an accident occurrence in the congested section; and identify an accident lane (See at least ¶ 7, “The sensors 63, 64, 65, 66 are capable of detecting a traffic congestion and transmits traffic congestion information that informs that the traffic on the road 52 is congested when the main lanes 53, 54, 55, 56 are occupied by very slow traffic”), (See at least ¶ 10, “a navigation system that can detect traffic congestion in a specific lane for calculation and display of an optimum route having no traffic congestion”).
Hashizume fails to explicitly disclose analyze the image information.
However, El Idrissi teaches analyze the image information (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include analyze the image information as taught by El Idrissi because it would allow the system to provide video information showing the traffic conditions below the drone (El Idrissi ¶ 41).

Regarding claim 4, Hashizume discloses the navigation system of claim 3, wherein the processor is configured to: identify the detour lane for avoiding the accident lane; and transmit the detour lane to the vehicle (See at least ¶ 13, “the navigation system can detect the traffic congestion of the specific lane and can calculate/ display the alternative route to avoid the congestion”), (See at least ¶ 43, “the process calculates the alternative route. That is, the alternative route from the intersection 51 to the destination is calculated differently from the current navigation route for optimally navigating the subject vehicle”), (See at least ¶ 45, “the process displays the map image including the alternative route calculated in step S160 on the image display device 13. The current route of navigation may also be included in the map image”), (See at least ¶ 52, “The subject vehicle 71 caught in the congestion in the lane 57 executes the alternative route display program 100 for displaying the alternative route based on the above-described conditions”).

Regarding claim 5, Hashizume discloses the navigation system of claim 4, wherein the processor is configured to: determine that one of a first lane or a second lane is the detour lane, wherein the first lane has a vehicle driving at a speed equal to or greater than a first reference speed and the second lane has a vehicle driving at a speed that differs from the vehicle driving in the accident lane by more than a second reference speed (See at least ¶ 41, “the average speed of the subject vehicle is compared with a predetermined value of speed for determination…The process proceeds to step S150 when the average speed of the subject vehicle is less than the predetermined value”), (See at least ¶ 51, “the vehicle is traveling at equal to or less than the predetermined average speed (step S140) and, the distance to the guidance point is equal to or greater than the predetermined value (step S150). Further, the program 100 displays the map image with the alternative route”), (See at least ¶ 53, “The navigation system 1 can detect the traffic congestion of the currently passing lane in the road and can calculate the alternative route from the next guidance point to the destination based on the no congestion information/ absence of traffic information, the average speed of the vehicle, and the distance from the guidance point…the navigation system 1 can avoid the traffic congestion of a specific lane and display the alternative route when the traffic information does not reflect the traffic congestion of the specific lane”).

Regarding claim 6, Hashizume discloses the navigation system of claim 2, wherein the processor is configured to: identify a detour road by associating the image information with the map information (See at least ¶ 4, “The traffic congestion information provided for the navigation system in the vehicle is collected by using a road-side sensor that detects quantity and speed of traffic passage, and is prepared for provision for the vehicle from a road-side device or the like”), (See at least ¶ 27, “the traffic information on congestion is data that is used to relate actual traffic congestion on a road and relevant links in map data”), (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information”).

Regarding claim 7, Hashizume discloses the navigation system of claim 2.
Hashizume fails to explicitly disclose wherein the processor is configured to: extract a road from the image information; map the extracted road to the map information; and determine that a road that does not exist in the map information is a new road.
However, Sun teaches wherein the processor is configured to: extract a road from the image information; map the extracted road to the map information; and determine that a road that does not exist in the map information is a new road (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include extract a road from the image information; map the extracted road to the map information; and determine that a road that does not exist in the map information is a new road as taught by Sun because it would allow the system to provide real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident (Sun page 13).

Regarding claim 8, Hashizume discloses the navigation system of claim 7.
Hashizume fails to explicitly disclose wherein the processor is configured to: determine whether the new road is a road drivable by the vehicle; and determine whether the new road is able to be used as a detour road.
However, Sun teaches wherein the processor is configured to: determine whether the new road is a road drivable by the vehicle; and determine whether the new road is able to be used as a detour road (See at least Page 13, “the above constructing method of steps S440, S540, and S640, and is not limited to uploading road information and positioning information and uploading the road condition information, such as the road attachment coefficient; the icing condition of the road, snow road condition and so on, the road condition information may be input by the vehicle 100 on the human, but also can be realized by the vehicle 100 on the sensor device obtains or calculates and analyzes to obtain, its obtaining method is not limited; Thus, when generating road map information, comprising generating the road condition of the road. In this way, it is very good for real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident”), (See at least Page 10, “the road information extracting process in image processing, can lead to a vehicle 100 the acquisition of the road information and the actual road condition or feature has a certain deviation, based on a vehicle 100 on a road collects road information obtained to construct the map”), (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include wherein the processor is configured to: determine whether the new road is a road drivable by the vehicle; and determine whether the new road is able to be used as a detour road as taught by Sun because it would allow the system to provide real time updates of road conditions in the map, 

Regarding claim 9, Hashizume discloses the navigation system of claim 8. 
Hashizume fails to explicitly disclose wherein the processor is configured to: determine that the new road is able to be used as the detour road when an end-to-end of the new road is connected to a road to a destination of the vehicle.
However, Sun teaches wherein the processor is configured to: determine that the new road is able to be used as the detour road when an end-to-end of the new road is connected to a road to a destination of the vehicle (See at least Page 13, “the above constructing method of steps S440, S540, and S640, and is not limited to uploading road information and positioning information and uploading the road condition information, such as the road attachment coefficient; the icing condition of the road, snow road condition and so on, the road condition information may be input by the vehicle 100 on the human, but also can be realized by the vehicle 100 on the sensor device obtains or calculates and analyzes to obtain, its obtaining method is not limited; Thus, when generating road map information, comprising generating the road condition of the road. In this way, it is very good for real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident”), (See at least Page 10, “the road information extracting process in image processing, can lead to a vehicle 100 the acquisition of the road information and the actual road condition or feature has a certain deviation, based on a vehicle 100 on a road collects road information obtained to construct the map”), (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include wherein the processor is configured to: determine that the new road is able to be used as the detour road when an end-to-end of the new road is connected to a road to a destination of the vehicle as taught by Sun because it would allow the system to provide real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident (Sun page 13).

Regarding claim 10, Hashizume discloses the navigation system of claim 8, wherein the processor is configured to: generate the detour route using the new road as the detour road; generate a new driving route including the detour route to calculate a driving time; and provide the new driving route to the vehicle when the driving time of the new driving route is shorter than a driving time of an existing driving route of the vehicle (See at least ¶ 43, “the process calculates the alternative route. That is, the alternative route from the intersection 51 to the destination is calculated differently from the current navigation route for optimally navigating the subject vehicle”), (See at least ¶ 45, “the process displays the map image including the alternative route calculated in step S160 on the image display device 13. The current route of navigation may also be included in the map image”), (See at least ¶ 52, “The subject vehicle 71 caught in the congestion in the lane 57 executes the alternative route display program 100 for displaying the alternative route based on the above-described conditions”).

Regarding claim 11, Hashizume discloses a navigation method comprising: 
detecting, by a processor, a congested section using traffic information and map information, or image information (See at least ¶ 4, “The traffic congestion information provided for the navigation system in the vehicle is collected by using a road-side sensor that detects quantity and speed of traffic passage, and is prepared for provision for the vehicle from a road-side device or the like”), (See at least ¶ 27, “the traffic information on congestion is data that is used to relate actual traffic congestion on a road and relevant links in map data”), (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information”); 
obtaining, road information of the congested section (See at least ¶ 7, “The sensors 63, 64, 65, 66 are capable of detecting a traffic congestion and transmits traffic congestion information that informs that the traffic on the road 52 is congested when the main lanes 53, 54, 55, 56 are occupied by very slow traffic.”), (See at least ¶ 37, “the process determines whether the traffic information on congestion of currently passing section of a road (a current link) is available from the traffic information receiver 15. That is, the process checks the traffic information on congestion of the current link is stored in the RAM 16 and/or the external storage”); and 
(See at least ¶ 43, “the process calculates the alternative route. That is, the alternative route from the intersection 51 to the destination is calculated differently from the current navigation route for optimally navigating the subject vehicle”), (See at least ¶ 45, “the process displays the map image including the alternative route calculated in step S160 on the image display device 13. The current route of navigation may also be included in the map image”), (See at least ¶ 52, “The subject vehicle 71 caught in the congestion in the lane 57 executes the alternative route display program 100 for displaying the alternative route based on the above-described conditions”).
Hashizume fails to explicitly disclose a drone.
However, El Idrissi teaches a drone (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include a drone as taught by El Idrissi because it would allow the method to provide video information showing the traffic conditions below the drone (El Idrissi ¶ 41).

Regarding claim 12, Hashizume discloses the navigation method of claim 11.
Hashizume fails to explicitly disclose wherein obtaining the road information of the congested section comprises: obtaining, by a camera mounted on the drone, image information around the congested section as the road information.
However, El Idrissi teaches wherein obtaining the 39 road information of the congested section comprises: obtaining, by a camera mounted on the drone, image information around the congested section as the road information (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include wherein obtaining the 39 road information of the congested section comprises: obtaining, by a camera mounted on the drone, image information around the congested section as the road information as taught by El Idrissi because it would allow the method to provide video information showing the traffic conditions below the drone (El Idrissi ¶ 41).

Regarding claim 13, Hashizume discloses the navigation method of claim 12, wherein guiding the detour lane or the detour route to the vehicle comprises: identifying, by the processor, an existence of the detour lane for avoiding an accident lane based on the image information when the occurrence of the accident is identified; and guiding, by the processor, the detour lane to the vehicle (See at least ¶ 7, “The sensors 63, 64, 65, 66 are capable of detecting a traffic congestion and transmits traffic congestion information that informs that the traffic on the road 52 is congested when the main lanes 53, 54, 55, 56 are occupied by very slow traffic”), (See at least ¶ 10, “a navigation system that can detect traffic congestion in a specific lane for calculation and display of an optimum route having no traffic congestion”).

However, El Idrissi teaches analyzing, by the processor, the image information to identify an occurrence of an accident in the congested section (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include analyzing, by the processor, the image information to identify an occurrence of an accident in the 

Regarding claim 14, Hashizume discloses the navigation method of claim 13, wherein identifying the existence of the detour lane comprises: distinguishing, by the processor, lanes in the congested section based on the image information to calculate a vehicle driving speed for each lane; and determining, by the processor, that one of a first lane or a second lane is the detour lane, wherein the first lane has the calculated vehicle driving at a speed equal to or greater than a 40 first reference speed and the second lane has the calculated vehicle driving at a speed that differs from the calculated vehicle driving in the accident lane by more than a second reference speed (See at least ¶ 41, “the average speed of the subject vehicle is compared with a predetermined value of speed for determination…The process proceeds to step S150 when the average speed of the subject vehicle is less than the predetermined value”), (See at least ¶ 51, “the vehicle is traveling at equal to or less than the predetermined average speed (step S140) and, the distance to the guidance point is equal to or greater than the predetermined value (step S150). Further, the program 100 displays the map image with the alternative route”), (See at least ¶ 53, “The navigation system 1 can detect the traffic congestion of the currently passing lane in the road and can calculate the alternative route from the next guidance point to the destination based on the no congestion information/ absence of traffic information, the average speed of the vehicle, and the distance from the guidance point…the navigation system 1 can avoid the traffic congestion of a specific lane and display the alternative route when the traffic information does not reflect the traffic congestion of the specific lane”).

Regarding claim 15, Hashizume discloses the navigation method of claim 12, selecting, by the processor, one driving route by comparing an existing driving route of the vehicle with the new driving route based on a driving route selection criterion; and guiding, by the processor, the new driving route to the vehicle when the new driving route is selected (See at least ¶ 43, “the process calculates the alternative route. That is, the alternative route from the intersection 51 to the destination is calculated differently from the current navigation route for optimally navigating the subject vehicle”), (See at least ¶ 45, “the process displays the map image including the alternative route calculated in step S160 on the image display device 13. The current route of navigation may also be included in the map image”), (See at least ¶ 52, “The subject vehicle 71 caught in the congestion in the lane 57 executes the alternative route display program 100 for displaying the alternative route based on the above-described conditions”).
Hashizume fails to explicitly disclose wherein guiding the detour lane or the detour route to the vehicle comprises: identifying, by the processor, an existence of a new road in the image information by associating the image information with the map information; generating, by the processor, a new driving route to a destination of the vehicle using the new road.
However, Sun teaches identifying, by the processor, an existence of a new road in the image information by associating the image information with the map information; generating, by the processor, a new driving route to a destination of the vehicle using the new road (See at least Page 13, “the above constructing method of steps S440, S540, and S640, and is not limited to uploading road information and positioning information and uploading the road condition information, such as the road attachment coefficient; the icing condition of the road, snow road condition and so on, the road condition information may be input by the vehicle 100 on the human, but also can be realized by the vehicle 100 on the sensor device obtains or calculates and analyzes to obtain, its obtaining method is not limited; Thus, when generating road map information, comprising generating the road condition of the road. In this way, it is very good for real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident”), (See at least Page 10, “the road information extracting process in image processing, can lead to a vehicle 100 the acquisition of the road information and the actual road condition or feature has a certain deviation, based on a vehicle 100 on a road collects road information obtained to construct the map”), (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include identifying, by the processor, an existence of a new road in the image information by associating the image information with the map information; generating, by the processor, a new driving route to a destination of the vehicle using the new road as taught by Sun because it would allow the method to provide real time updates of road conditions in the map, and improve the accuracy 

Regarding claim 16, Hashizume discloses the navigation method of claim 15.
Hashizume fails to explicitly disclose wherein identifying the existence of the new road comprises: extracting, by the processor, a road from the image information; mapping, by the processor, the extracted road to the map information; and determining, by the processor, that a road that does not exist in the map information is the new road.
However, Sun teaches wherein identifying the existence of the new road comprises: extracting, by the processor, a road from the image information; mapping, by the processor, the extracted road to the map information; and determining, by the processor, that a road that does not exist in the map information is the new road (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include extracting, by the processor, a road from the image information; mapping, by the processor, the extracted road to the map information; and determining, by the processor, that a road that does 

Regarding claim 17, Hashizume discloses the navigation method of claim 15.
Hashizume fails to explicitly disclose wherein generating the new driving route comprises: determining, by the processor, whether the new road is able to be used as a detour road; and when the new road is determined to be used as the detour road, generating, by the processor, the detour route using the new road as the detour road.
However, Sun teaches wherein generating the new driving route comprises: determining, by the processor, whether the new road is able to be used as a detour road; and when the new road is determined to be used as the detour road, generating, by the processor, the detour route using the new road as the detour road (See at least Page 13, “the above constructing method of steps S440, S540, and S640, and is not limited to uploading road information and positioning information and uploading the road condition information, such as the road attachment coefficient; the icing condition of the road, snow road condition and so on, the road condition information may be input by the vehicle 100 on the human, but also can be realized by the vehicle 100 on the sensor device obtains or calculates and analyzes to obtain, its obtaining method is not limited; Thus, when generating road map information, comprising generating the road condition of the road. In this way, it is very good for real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident”), (See at least Page 10, “the road information extracting process in image processing, can lead to a vehicle 100 the acquisition of the road information and the actual road condition or feature has a certain deviation, based on a vehicle 100 on a road collects road information obtained to construct the map”), (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include determining, by the processor, whether the new road is able to be used as a detour road; and when the new road is determined to be used as the detour road, generating, by the processor, the detour route using the new road as the detour road as taught by Sun because it would allow the method to provide real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident (Sun page 13).

Regarding claim 18, Hashizume discloses the navigation method of claim 17. 
Hashizume fails to explicitly disclose wherein determining whether the new road is able to be used as the detour road comprises: determining, by the processor, whether an end-to-end of the new road is connected to a road to the destination of the vehicle; determining, by the 
However, Sun teaches wherein determining whether the new road is able to be used as the detour road comprises: determining, by the processor, whether an end-to-end of the new road is connected to a road to the destination of the vehicle; determining, by the processor, whether the vehicle is able to travel based on a road width and a road condition of the new road; and when the vehicle is determined to travel, determining, by the processor, that the new road is able to be used as the detour road (See at least Page 13, “the above constructing method of steps S440, S540, and S640, and is not limited to uploading road information and positioning information and uploading the road condition information, such as the road attachment coefficient; the icing condition of the road, snow road condition and so on, the road condition information may be input by the vehicle 100 on the human, but also can be realized by the vehicle 100 on the sensor device obtains or calculates and analyzes to obtain, its obtaining method is not limited; Thus, when generating road map information, comprising generating the road condition of the road. In this way, it is very good for real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident”), (See at least Page 10, “the road information extracting process in image processing, can lead to a vehicle 100 the acquisition of the road information and the actual road condition or feature has a certain deviation, based on a vehicle 100 on a road collects road information obtained to construct the map”), (See at least Page 2, “extracting road information from the road image information”), (See at least page 13, “performing image comparison with map 900 corresponds to a lane based on the lane line or lane track currently identified and precisely positioning precisely the current vehicle position on the road of the map 900”), (See at least page 11, “step S560, based on the road map information updating existing first road map information, so as to generate a new road map information,”), (See at least page 3, “based on the second road map information updating existing first road map information, so as to generate a new road map information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashizume and include determining, by the processor, whether an end-to-end of the new road is connected to a road to the destination of the vehicle; determining, by the processor, whether the vehicle is able to travel based on a road width and a road condition of the new road; and when the vehicle is determined to travel, determining, by the processor, that the new road is able to be used as the detour road as taught by Sun because it would allow the method to provide real time updates of road conditions in the map, and improve the accuracy of operation of the vehicle based on the map for navigation or driving to avoid the accident (Sun page 13).

Regarding claim 19, Hashizume discloses the navigation method of claim 15, wherein selecting the driving route comprises: comparing, by the processor, a driving time of the new driving route with a driving time of the existing driving route to select a driving route with a shorter driving time (See at least ¶ 10, “a navigation system that can detect traffic congestion in a specific lane for calculation and display of an optimum route having no traffic congestion”), (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information receiver”).

Regarding claim 20, Hashizume discloses a navigation system comprising: 
a vehicle (See at least ¶ 3, “a navigation system for use in a vehicle receives traffic congestion information through radio communication or the like, and utilizes the acquired information for calculation of route guidance”), (See at least ¶ 4, “The traffic congestion information provided for the navigation system in the vehicle is collected by using a road-side sensor that detects quantity and speed of traffic passage, and is prepared for provision for the vehicle from a road-side device or the like”), (See at least ¶ 27, “The traffic information receiver 15 receives traffic information on congestion or the like through FM broadcasting and/or other communication provided from a roadside device, and outputs data to the CPU 19. In this case, the traffic information on congestion is data that is used to relate actual traffic congestion on a road and relevant links in map data”); and 
a navigation server configured to connect with the vehicle through a network (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information receiver”), (See at least ¶ 37, “the process checks the traffic information on congestion of the current link is stored in the RAM 16 and/or the external storage 18 by the congestion information acquisition process”), 
wherein the vehicle is configured to receive, from the navigation server, a second driving route including a detour lane or a detour route when a congested section occurs in front of the vehicle while traveling along a prestored first driving route (See at least ¶ 43, “the process calculates the alternative route. That is, the alternative route from the intersection 51 to the destination is calculated differently from the current navigation route for optimally navigating the subject vehicle”), (See at least ¶ 45, “the process displays the map image including the alternative route calculated in step S160 on the image display device 13. The current route of navigation may also be included in the map image”), (See at least ¶ 52, “The subject vehicle 71 caught in the congestion in the lane 57 executes the alternative route display program 100 for displaying the alternative route based on the above-described conditions”), and 
wherein the navigation server is configured to collect road information of the congested section to generate the detour lane or the detour route (See at least ¶ 4, “The traffic congestion information provided for the navigation system in the vehicle is collected by using a road-side sensor that detects quantity and speed of traffic passage, and is prepared for provision for the vehicle from a road-side device or the like”), (See at least ¶ 27, “the traffic information on congestion is data that is used to relate actual traffic congestion on a road and relevant links in map data”), (See at least ¶ 34, “The route search process searches an optimum route from the current position to a destination based on map data in the external storage 18 and the traffic information from the traffic information”).
Hashizume fails to explicitly disclose a drone.
However, El Idrissi teaches a drone (See at least ¶ 28, “The aerial road side unit drone 40 may be an unmanned vehicle that may be controlled in any suitable manner, such as via a cellular network that may facilitate communication between the control center 22 and the aerial road side unit drone 40.”), (See at least ¶ 30, “Each aerial road side unit drone 40 may have an associated drone coverage zone 50. The aerial road side unit drone 40 may detect vehicles 14 or may communicate with vehicles 14 that are located in its drone coverage zone 50”), (See at least ¶ 39, “the control center 22 may receive information from a road side unit 20 or another drone 40 that may be indicative of traffic congestion in an uncovered zone. As one example, a dispatcher at the control center 22 may receive video data that may show traffic congestion in a coverage zone 30 or may receive data from a road side unit 20 that may indicate that traffic congestion in a coverage zone 30”), (See at least ¶ 41, “the drone 40 may be equipped with a camera 70 and may provide video information showing the traffic conditions below the drone 40. As such, the drone 40 may provide pictures or a video feed to the control center 22 to provide traffic information in the uncovered zone…The drone 40 may wirelessly communicate with a vehicle 14 using the same communication techniques that may be associated with a land-based road side unit 20”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hashizume and include a drone as taught by El Idrissi because it would allow the system to provide video information showing the traffic conditions below the drone (El Idrissi ¶ 41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665